                 Case: 4:20-cv-01269-RWS Doc. #: 1-3 Filed: 09/15/20 Page: 1 of 2 PageID #: 12

  AO i99 (01/09) Waiver o, rhe Service of'Sunr¡uons



                                                     Uxrrpo Srarps DrsrRrcr CouRT
                                                                                             fo¡ the
                                                                                 Eastent Dlstlict of   i\,1   issclu¡-i


       !øsÁ, t/tl!:il
                                                                                                                                    ¿/;
 rtìl q $orynqr* 6 ti,
                                                                                                       Ci'il      Acrion     No               U        <rJ     -0 rLb I
                          4Ao ilay wnf                                              r,1
                                                                                          ^,"^
/('*t,y ft^lnaaÃ n'^r';::,+'/rbrcr Lt c
                                                            WAIVER OF THE SEIIVICE OF SUMMONS

 To:         ß qtl-/r,, T Èh;.
                 (Nome oJ'the plainti./f's crftorne¡, or unrepresented ptointi.lf)


          I have received yo^ur reqLlest to r,vaive selvice of a surnn.lons in,tlris action along rvith a copy of tlre
                                                                                                                       cornplailrt,
 trvo copies of this rvaiver forln, and a prepaid n.ìeâns of returniug orre signecl copy of thi forrn to
                                                                                                           ¡ro¡.
            I, or the entity I represetrt- agt'ee to save the expense of serv'in-{ ¿ì stuì.uìlons                                   arrcl     conrplai¡t iu this case.
          I ttnderstand that I, or the elltity I I'epresent, u'ill keep all clefènses or objectio¡s to t¡e larvsuit, the court,s
juIisdiction. a¡ld the t'erltte of tlle action, but that I
                                                           'uvaive any obþctions to the absenJe of a sunrnlo's or of sérvice.

        I also Ltllderstand that I, or the entily I represent. nlust file and selve an ans\.ver or a nrotion uncler
        -
 ou oays^Ironr
                    î'                                                                                              Rr¡le l2 ,,vithin
                - )cP'IùfJþ,r@A-,                     the clate wlten this request was sent (or 90 clays if it was sent outsicle t¡e
 UllltedStates). Iflfailtocloso,aclefaultjLrdgrllentu,ill                                   beenterecl againstrneorthee¡tit¡, lreprese¡t.


 Date:
                                                                                                                      \ignalure of tlte uttor.nev ot rtnrcprc-\'crrlecl parlt


         l)rintcl ntttttc ,¡ ¡rri,:tt:l -'   ,r.Ér   i?,.r'i.o n¡t,t,,,,,,o,ii                                                              l'rintecl rutntc




                                                                                                                                                .4   ddress



                                                                                                                                        [--ntuil utldrcs.s


                                                                                                                                      'felepltone
                                                                                                                                                         nuntl:er

                                                        Duty to Avoid Unnecessarv Er¡lenses of Serving a Summons



the Un¡ted States u ill be reqtrirecl to pav thc e\penses of sen'ice. unless thc tjclcnciant shoris goocl causc
                                                                                                                                      f'o¡l   rhc tirilurc.


no.iulisdiction oi'el this nlattÈr ol or,el thc delèndant or the defènclaiìr s properl\.

           Iftheri'air''erissignedandretu|.ncd.}oucansti|lnlaketheseandaI|otherclc|èltsesanc|otr.jections.but\,ou
a sunìnlons or  ofsen,ice.

           If1'ouu'aii,eseri'ice.thenl'oulnust.rr.ithinthetiInespecifcc|ontherrair.ct.
                      Case: 4:20-cv-01269-RWS Doc. #: 1-3 Filed: 09/15/20 Page: 2 of 2 PageID #: 13


         AO 399 (01/09) Waiver ol'the Service ol'Sunrnrons



                                                IJmrpu Srarps Drsrzucr CouRr
                                                                                    for the
                                                                     Eastern District of MissoLu'i




                                                                                              civir Acrion N" /f;                       4 t 26
                                                                                                                        /.d - cu                    f
                                                       WAIVER OF THB SERVICE OF SUMMONS

         ro'     N       ILflrra    T-Øi'-
                               plaintiff's atlorney or
                      (Nante of the                          unrepresenled   plainrilfl

                 I have received your request to waive service of a sumurons in this action along with a copy of the complaint,
         two copies of this waiver forrn, and a prepaid nleans of returning one signed copy of the form to yon.

                   I, or the entity I represent, agree to save the expense of serving a sulnlnons and con-rplaint in this case.

                  I understand that I, or the entity I represent,                 will    keep all clefenses or objections to the lawsuit, the court's
          u+isdictìor1 and f he -venL¡e of-the-action, butJraf I-w
- - -j
                 I also understand that I, or the entity - I represeut, rnust file and serve aÍì answer or a nrotion under Rule 12 within
         60 days from -þr,þ.ln-/ú, 2 '?¿                     , the date when this request was sent (or 90 days if it was sent outside the
         U¡rited States). If I failto do sd, a default judgment     will be entered against me or the entity I represent.

         Date:
                                                                                                        Signature of tlte olÍorney or unrepresenled party


                 Printed nante of parh; waiving service of suntntons                                                      Printecl nante




                                                                                                                             ¡lddress



                                                                                                                          E-ntail aclclress


                                                                                                                        Telephone nuntber


                                                     Duty to Avoid Unnecessary Expenses of Serving a Summons

                   Rule 4 ofthe Fedelal Rules ofCivil Plocedure requires certain defèndants to cooperate in saving unnecess¿r)/ erpenses ofselving a sumnrons
         andcomplaint. Adet-endantrvhoislocatedintheUnitedStatesandrvhofailstoreturnasignedrvaivelofservicelequestedbl.'aplaintifflocatedin
         the United States rvill be required to pay the expenses ofservice- unless the delèndant shorvs good cause f'ol the tàilure.
                    "Cood cause" does /?o¡ include a beliefthat the larvsuit is groundless. or that it has been brouglrt in arr implopel venue. or that the courl   has
         no.iulisdiction over this matter ol over the defèndant or the defèndant's propen) .

                   Ifthe rvaiver is si-qned and returned. you can still make   these and all othel defènses and ob.jections. but you cannot ob.iect to the absence   of
         a summons or   of seryice.

                   If you rvaive service. then you must, r'vithin the tìme specified on the rvaiver fornl. serve ân answel ol a motion under Rule l2 on the plaintifT
         andlìleacopyrviththecourt. Bl,signingandreturningthervaiveribrr-n. l,ouareallorvedmoretimetorespondthanifasummonshadbeenserved.
